                                                                                               Entered on Docket
                                                                                               August 04, 2021
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: August 4, 2021

                                             3
                                             4
                                             5
                                                                                               ______________________________________________
                                                                                               Stephen L. Johnson
                                             6
                                                                                               U.S. Bankruptcy Judge
                                             7
                                             8                           UNITED STATES BANKRUPTCY COURT
                                             9                           NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                    )   Case No.: 20-50469 SLJ
                                                 In re                                            )
                                            13                                                    )   Chapter 11
                                                                                                  )
                                            14   MORDECHAI KOKA,                                  )
                                                                                                  )   Date: August 3, 2021
                                            15                        Debtor.                     )   Time: 2:00 p.m.
                                                                                                  )
                                            16                                                    )   Ctrm: 9 (remote)
                                                                                                  )
                                            17
                                            18              ORDER DENYING MOTION FOR APPOINTMENT OF TRUSTEE
                                                         The Motion for Appointment of a Liquidating Trustee (“Motion”), filed by Jeff and
                                            19
                                                 Amalia Hanna, came on for hearing at the above-referenced date and time. Appearances were
                                            20
                                                 noted on the record. For reasons stated on the record,
                                            21
                                                         IT IS HEREBY ORDERED that the Motion is DENIED.
                                            22
                                            23
                                                                                    *** END OF ORDER***
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER DENYING MOTION FOR APPOINTMENT OF TRUSTEE
                                                                                      -1-
                                             Case: 20-50469       Doc# 205      Filed: 08/04/21       Entered: 08/04/21 11:29:39    Page 1 of 2
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER DENYING MOTION FOR APPOINTMENT OF TRUSTEE
                                                                                      -2-
                                             Case: 20-50469     Doc# 205   Filed: 08/04/21   Entered: 08/04/21 11:29:39   Page 2 of 2
